Case: 2:19-cv-05087-ALM-EPD Doc #: 104 Filed: 02/02/21 Page: 1 of 4 PAGEID #: 2542




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


ORO CAPITAL ADVISORS, LLC,             :
et al.,                                :
                                       : Case No. 2:19-cv-5087
            Plaintiffs,               :
                                       : CHIEF JUDGE ALGENON L. MARBLEY
         v.                            :
                                      : Magistrate Judge Elizabeth P. Deavers
BORROR CONSTRUCTION CO., LLC,         :
 et al.,                               :
                                       :
            Defendants.                :
_______________________________________

THE CARTER-JONES LUMBER CO.,                     :
D/B/A HOLMES LUMBER CO.,                         :
                                                 : Case No. 2:20-cv-04894
               Plaintiff,                        :
                                                 :
       v.                                        :
                                                 :
ORO RB SPE OWNER, LLC, et al.,                   :
                                                 :
               Defendants.                       :


                                      OPINION & ORDER

                                      I. INTRODUCTION

       Currently before the Court is a Motion for Leave to File a Consolidated Amended Pleading,

to Consolidate, and to Realign the Parties (the “Realignment Motion”) by Plaintiffs Oro Capital

Advisors, LLC; Oro Karric South, LLC; Oro Karric North, LLC; Oro Silvertree, LLC; Oro

Springburne, LLC; Oro RB SPE Owner, LLC (“Oro RB”); and Oro Island Club SPE Owner

(together, the “Oro Entities” or “Oro”). (2:19-cv-05087, ECF No. 76; 2:20-04894, ECF No. 22).

Specifically, Oro requests the Court to: (1) join for purposes of trial and consolidate for all other


                                                 1
Case: 2:19-cv-05087-ALM-EPD Doc #: 104 Filed: 02/02/21 Page: 2 of 4 PAGEID #: 2543




purposes Oro Capital Advisors, LLC v. Borror Construction Co., LLC, No 2:19-cv-05087 (S.D.

Ohio) (“the Federal Construction Case”) with The Carter-Jones Lumber Co. d/b/a Holmes Lumber

Co. v. Borror Construction Co., No. 2:20-cv-04894 (S.D. Ohio) (the “Removed Action”); (2)

realign the parties by designating the Oro Entities as Plaintiffs and designating the existing

defendants in the Federal Construction Case as Defendants; and (3) grant leave to Oro to file a

consolidated amended pleading, which would incorporate all pending claims into a single pleading

and bring additional claims. Canal Flooring and Holmes Lumber oppose the Realignment Motion.

(2:19-cv-05087, ECF Nos. 81, 82; 2:20-04894, ECF No. 26, 29).1 For the reasons set forth below,

the Court GRANTS IN PART Oro’s motion.

                                       II. BACKGROUND

       This case is about a series of construction projects that were never completed. In June of

2018, the Oro Entities contracted with Defendant Borror Construction Co., LLC (“Borror

Construction” or “Borror”) to complete various renovations at several different residential

apartment complexes in Columbus, Ohio. (Pls.’ Am. Compl. ¶¶ 33−44, ECF No. 50). Borror

served as project manager and subcontracted with Defendants Canal Services Corporation d/b/a

Canal Flooring (“Canal Flooring” or “Canal”) and The Carter-Jones Lumber Co. d/b/a Holmes

Lumber Co. (“Holmes Lumber” or “Holmes”) to complete some of the work. (ECF No. 76 at 7).

       According to Oro, Borror eventually abandoned the renovations it promised to complete.

(ECF No. 1 at ¶¶ 46─53. Oro also alleges that it discovered myriad problems relating to work that

was finished, including with the balconies Holmes constructed and the flooring Canal installed.

(ECF No. 76 at 7─8). These events gave rise to a flurry of litigation, which includes cross-claims,



1
  Defendant Borror Construction, Defendant BPI Associates, LLC, and the Individual Defendants did not
respond to the Realignment Motion.

                                                 2
Case: 2:19-cv-05087-ALM-EPD Doc #: 104 Filed: 02/02/21 Page: 3 of 4 PAGEID #: 2544




counter-claims, and third-party claims filed in both federal and state court. Nearly thirty parties

are involved, and more than fifty claims have been asserted.

                                     III. LAW & ANALYSIS

       This Court held a hearing on the Realignment Motion on January 26, 2021. (ECF No. 93).

During the hearing, the Oro Entities, Canal Flooring, and Holmes Lumber each presented their

arguments on the three issues. Neither Canal nor Holmes opposed consolidation for the purpose

of discovery.

       Instead, the parties’ dispute centers on whether the Court should join the cases for trial and,

if so, whether the parties should be realigned. Additionally, the parties disagree about whether Oro

should be granted leave to amend its pleadings. These remaining issues are intertwined with

several dispositive motions that are currently pending before the Court in both the Federal

Construction Case2 and the Removed Action.3 In the interest of using judicial resources most

expeditiously, the Court will resolve the outstanding dispositive motions in these cases first, before

turning to the remaining Realignment Motion issues.

       Accordingly, this Court GRANTS the Oro Entities’ Motion, in so far as it seeks

consolidation, for discovery purposes only. The Court HOLDS IN ABEYANCE the questions of

whether the parties will be joined for trial pursuant to Fed. R. Civ. P. 42, whether the parties will



2
  Pending dispositive motions in the Federal Construction Case include: (1) a Motion to Dismiss by
Defendant Canal Flooring, filed on September 16, 2020 (2:19-cv-0508, ECF No. 53); (2) a Motion to
Dismiss by Defendant Holmes Lumber, filed October 7, 2020 (Id., ECF No. 69); and (3) a Motion for
Judgment on the Pleadings in Part by Defendants BPI and Borror and the Individual Defendants, filed on
November 24, 2020 (Id., ECF No. 84).
3
  The Removed Action dispositive motions are: (1) a Motion to Strike and Motion to Dismiss by Cross
Defendant Canal Flooring, filed on September 24, 2020 (2:20-04894, ECF No. 8); (2) a Motion to Dismiss
Oro RB’s Counterclaim by Plaintiff Holmes Lumber, filed on October 9, 2020 (Id., ECF No. 16); and (3)
a Motion to Dismiss and/or Strike by Third Party Defendants BPI, Borror, and the Individual Defendants,
filed on October 16, 2020 (Id., ECF No. 20).

                                                  3
Case: 2:19-cv-05087-ALM-EPD Doc #: 104 Filed: 02/02/21 Page: 4 of 4 PAGEID #: 2545




be realigned, and whether Oro will be granted leave to amend. The Court will issue an Opinion

and Order on these issues after ruling on the pending dispositive motions in the Federal

Construction Case and the Removed Action.

                                      IV. CONCLUSION

       For the reasons set forth above, the Court GRANTS IN PART Oro’s Realignment Motion

[#76]. The above-captioned cases are consolidated for discovery purposes only. The remaining

issues in the Realignment Motion are held in abeyance until after this Court rules on the pending

dispositive motions.

       IT IS SO ORDERED.


                                             __
                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE

DATED: February 2, 2021




                                               4
